 Case 3:20-cv-00476-S-BH Document 43 Filed 07/10/20                 Page 1 of 3 PageID 260



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TODD MICHAEL TOMASELLA,           §
    Plaintiff,                    §
                                  §
v.                                §                 CIVIL ACTION NO. 3:20-cv-00476-S-BH
                                  §
DIVISION OF CHILD SUPPORT, et al, §
      Defendants.                 §                 Referred to U.S. Magistrate Judge


DEFENDANT WARREN KENNETH PAXTON’S REPLY BRIEF IN SUPPORT OF HIS
       MOTION TO DISMISS PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE MAGISTRATE JUDGE IRMA CARRILLO RAMIREZ:

       Plaintiff’s claims must be dismissed in their entirety because nothing in Plaintiff’s

Complaint or his Combined Response to Defendants’ Motion to Dismiss shows a waiver of

Defendant Paxton’s immunity or states a claim for which relief can be granted. Plaintiff does not

allege or argue that General Paxton’s immunity is waived for any of Plaintiff’s purported claims.

See Complaint [DKT 3] and Combined Response [DKT 41].

       Because General Paxton, a state official sued in his official capacity, shares the same

immunity afforded the State of Texas and there has been no Congressional abrogation of the State’s

immunity, Plaintiff’s lawsuit against General Paxton is barred by Eleventh Amendment immunity

and must be dismissed for lack of subject matter jurisdiction. Will v. Michigan Dep't of State

Police, 491 U.S. 58, 71 (1989); Forgan v. Howard Cty., Tex., 494 F.3d 518, 520 (5th Cir. 2007).

       Additionally, Plaintiff’s lawsuit must be dismissed because Plaintiff has not alleged

sufficient facts to support any element of a viable cause of action available to him under Federal

law. Plaintiff relies upon conclusory allegations without providing factual support from which the

Court could infer liability on General Paxton for any of Plaintiff’s claims. See Complaint [DKT

                                                1
 Case 3:20-cv-00476-S-BH Document 43 Filed 07/10/20                    Page 2 of 3 PageID 261



3]; see also Bell Atlantic Corp., 550 U.S. 544 (2007). Further, General Paxton, sued in his official

capacity, is not a “person” liable under Section 1983, so Plaintiff’s alleged claims of a

constitutional violation must be dismissed.

       For the foregoing reasons, and for the reasons stated in General Paxton’s opening brief,

Plaintiff has failed to state a claim against Defendant General Paxton. Therefore, General Paxton

respectfully requests that this Court grant his motion, dismiss Plaintiff’s claims as against him, and

award him such costs as were incurred in bringing his motion.

       Additionally, General Paxton asks the Court to deny Plaintiff’s request for leave to amend

his Complaint because any amendment would be futile since (1) Plaintiff cannot plead sufficient

facts to state a viable claim against General Paxton; (2) Plaintiff’s claims are time-barred; and (3)

Plaintiff’s claims are barred by Defendant’s immunity.

Dated: July 10, 2020

                                                      Respectfully submitted,

                                                      KEN PAXTON
                                                      Attorney General of Texas

                                                      JEFFREY C. MATEER
                                                      First Assistant Attorney General

                                                      RYAN L. BANGERT
                                                      Deputy First Assistant General

                                                      DARREN L. MCCARTY
                                                      Deputy Attorney General for Civil Litigation

                                                      THOMAS A. ALBRIGHT
                                                      Chief - General Litigation Division




                                                  2
 Case 3:20-cv-00476-S-BH Document 43 Filed 07/10/20                Page 3 of 3 PageID 262



                                                     /s/ Yvonne D. Bennett
                                                     YVONNE D. BENNETT
                                                     Texas Bar No. 24052183
                                                     Attorney-in-Charge
                                                     Assistant Attorney General
                                                     Office of the Attorney General
                                                     P.O. Box 12548
                                                     Austin, Texas 78711-2548
                                                     Phone: 512-463-2120
                                                     Fax: 512-320-0667
                                                     Email: yvonne.bennett@oag.texas.gov
                                                     ATTORNEYS FOR DEFENDANT
                                                     KENNETH PAXTON


                                CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of this document has been served via PACER

electronic notification and email on July 10, 2020, on:

Pro Se Plaintiff
Todd Michael Tomasella
9201 Warren Pkwy, #200
Frisco, TX 75035
970-799-9346
GoodNews014@yahoo.com

                                                     /s/ Yvonne D. Bennett
                                                     YVONNE D. BENNETT




                                                3
